Citation Nr: 1608583	
Decision Date: 03/03/16    Archive Date: 03/09/16

DOCKET NO.  14-24 232	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an award of aid and attendance benefits.  


ATTORNEY FOR THE BOARD

E. D. Anderson, Counsel


INTRODUCTION

The Veteran served on active duty from September 1942 to November 1945.  He died in October 1978.  The appellant is the Veteran's surviving spouse.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania. 


FINDING OF FACT

The appellant suffers from multiple medical problems, including lumbosacral strain and spasm, lumbar discogenic disease L4-L5 with bilateral sciatic neuropathy, hypertensive vascular disease, coronary artery disease, osteoporosis with L1-L2 partial collapse, and osteoarthritis of the right hip which cause her to require the care or assistance of another person on a regular basis.


CONCLUSION OF LAW

The criteria for an award of aid and attendance benefits for the appellant have been met.  38 U.S.C.A. §§ 1541, 5103, 5103A, 5107, 5121 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.351, 3.352, 3.1000 (2015). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant is the surviving spouse of a deceased veteran.  In February 2013, she submitted a claim for pension benefits based on the need for aid and attendance and on the basis of being permanently housebound.  In a November 2013 decision, the RO awarded the appellant improved pension benefits after finding that she is permanently housebound, but denied benefits based on the need for aid and attendance.  The appellant has appealed.  

Need for aid and attendance means helplessness or being so nearly helpless as to require the regular aid and attendance of another person.  A surviving spouse will be considered in need of regular aid and attendance if she: is blind or so nearly blind as to have corrected visual acuity of 5/200 or less, in both eyes or concentric contraction of the visual filed to 5 degrees or less; or, is a patient in a nursing home because of mental or physical incapacity; or, establishes a factual need for aid and attendance under the criteria set forth in 38 C.F.R. § 3.352(a).  38 C.F.R. § 3.351(a)(5), (b), (c).

Pursuant to 38 C.F.R. § 3.351(c)(3), the following factors will be accorded consideration in determining the need for regular aid and attendance: inability of a claimant to dress or undress herself, or to keep herself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without aid (this will not include the adjustments of appliances which normal persons would be unable to adjust without aid, such as supports, belts, lacing at the back, etc.); inability of a claimant to feed herself through loss of coordination of upper extremities or through extreme weakness; inability to attend to the wants of nature; or incapacity, either physical or mental, which requires care or assistance on a regular basis to protect the claimant from hazards or dangers incident to her daily environment.  38 C.F.R. § 3.352(a).

In Turco v. Brown, 9 Vet. App. 222 (1996), the United States Court of Appeals for Veterans Claims (Court) held that it was not required that all of the disabling conditions enumerated in the provisions of 38 C.F.R. § 3.352(a) be found to exist to establish eligibility for aid and attendance and that such eligibility required at least one of the enumerated factors be present.  The Court added that the particular personal function which the claimant was unable to perform should be considered in connection with his or her condition as a whole and that it was only necessary that the evidence establish that the claimant is so helpless as to need regular aid and attendance, not that there be a constant need.

In this case, the record reflects that the appellant suffers from multiple medical problems, including lumbosacral strain and spasm, lumbar discogenic disease L4-L5 with bilateral sciatic neuropathy, hypertensive vascular disease, coronary artery disease, osteoporosis with L1-L2 partial collapse, and osteoarthritis of the right hip.  At a November 2013 VA examination, the appellant complained of daily dizziness and imbalance problems affecting her ability to ambulate one or two times a week.  She described daily angina, fatigue, dizziness, and dyspnea, stating that she is unable to climb one flight of stairs or walk more than 25 yards due to progressive dyspnea.  She also complained of persistent daily moderate to severe pain (7/10, pain scale) and moderate to severe numbness on both legs due to bilateral sciatic neuropathy not relieved by medications.  Her appearance was frail and stooped and her gait antalgic.  She used a cane for assistance and reported that she is only able to ambulate without assistance within her own home.  She no longer leaves her home except for medical appointments and her daughters prepare her meals for her.  The appellant is able to feed, bathe, groom, dress, and toilet herself, but with some difficulty.  While the Appellant reported some memory loss, she knew the amount of her monthly benefits and is able to manage her finances with the help of family members.  The February 2014 notice of disagreement noted that the Appellant is prone to falls and needs assistance from her daughters in preparing her meals and bathing.

Based on the above evidence, the Board finds that the appellant is at least as likely as not in need of aid and attendance based on physical incapacity, which requires care or assistance on a regular basis to protect the claimant from hazards or dangers incident to her daily environment.  The record reflects that due to the appellant's medical conditions, she is at risk of falling and thus the Board finds that she likely needs to be checked on regularly to ensure she has not fallen and injured herself.  Furthermore, while the appellant may be able to feed herself, it does not appear that she is capable of safely shopping for or preparing her food and thus needs regular aid and attendance to ensure that she receives adequate nutrition.  Accordingly, entitlement to aid and assistance benefits is granted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2015).

ORDER

An award of aid and attendance benefits is granted.  




____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


